        Case 2:20-cv-01043-GGG Document 16 Filed 03/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

STEPHRIC N. GARRETT                       *                    CIVIL ACTION

VERSUS                                    *                    NO. 20-1043

SHERIFF RANDY SMITH                       *                    SECTION “T”(2)

                                         ORDER

       The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date plaintiff

has filed no objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its opinion.

Accordingly,

       IT IS ORDERED that the 42 U.S.C. § 1983 claims filed by plaintiff Stephric N.

Garrett is DISMISSED WITH PREJUDICE as legally frivolous and otherwise for failure

to state a claim for which relief can be granted pursuant 28 U.S.C. §§ 1915(e)(2), 1915A(a)-

(b) and 42 U.S.C. § 1997e(c)(1).

       New Orleans, Louisiana, this ________
                                      31st day of _________________,
                                                          March      2021.



                                               _____________________________________
                                                    GREG GERARD GUIDRY
                                                  UNITED STATES DISTRICT JUDGE
